DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The applicant is requested to update the status of related application on paragraph [0001] of the specification. Application No. 15/976,244 is now US Patent No. 10,805,136.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (2020/0059891) in view of Liu (2020/0077362).
Regarding claim 1, Huang discloses a method for wireless communication by a Base Station (BS), comprising: multiplex paging signals and synchronization signals in a set of time resources, a set of frequency resources or a combination thereof (see the paging indication (signal) is transmitted by using a PBCH resource block or using a PDCCH in paragraphs 0015 and Figures 6(a) and 6(b) PDCCH and or PBCH is multiplexed with PSS and SSS in time and/or frequency resources; see also resources of PDCCHs of the plurality of paging occasions (Pos) may be multiplexed in time or frequency, and the resource of the PDCCH that is used to schedule the paging message may be multiplexed with a synchronization signal block (SS block) in paragraph 0045); and multiplexing the paging signals and the synchronization signals (see The PDCCH multiplexed with the SS block may be a PDCCH that is used to schedule the paging message in paragraph 0141). Huang doesn't specifically disclose the decision for multiplexing is based on at least one of a capability of the BS, a capability of at least one User Equipment (UE) served by the BS, an operating frequency band or a combination of tone spacings of the paging signals and the synchronization signals. However, Liu discloses the paging time-domain resource multiplexing that include determining the capability of a UE (see determining a UE capability in paragraph 0389). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,805,136. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 merely broaden the scope of claim 1 of 10,805,136 by eliminating the limitation of: wherein deciding whether or not to multiplex based on the operating frequency and includes deciding whether or not to overlap a search space for a paging grant and the synchronization signals in at least one of a time domain, a frequency domain or a combination thereof, wherein the paging signals include the paging grant that schedules a paging message, wherein the paging grant is conveyed via a Physical Downlink Control Channel (PDCCH) and the paging message is conveyed via a Physical Downlink Shared Channel (PDSCH); and multiplexing the paging signals and the synchronization signals based on the decision. Claim 1 is, therefore, obvious in view of claim 1 of 10,805,136.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472